                                                                  USDC-SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                                       13I
                                                                  DOC#:
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: I (   l-o,

 JANETTE E. AJASIN,

                              Plaintiff,
                                                               No. 19-CV-6814 (RA)
                         V.
                                                                      ORDER
 ANTONIO ORTIZ, COACH LEASING,
 INC. AND COMMUNITY COACH,

                              Defendants.


RONNIE ABRAMS, United States District Judge:

         In light of the extension of time to complete fact discovery, the post-discovery conferenced

scheduled for January 24, 2020 is hereby adjourned to March 20, 2020 at 10:45 a.m.

SO ORDERED.

Dated:      January 13, 2020
            New York, New York

                                                  Ronnie Abr s
                                                  United States District Judge
